ACCEPTED
                                                                                                 04-15-00204-CR
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                          10/28/2015 10:47:41 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                                    No.04-15-00204-CR

ROBERT RODRIGUEZ, Appellant                    )(     IN THE            FILED IN
                                               )(                4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
VS.                                            }{     FOURTH COURT
                                                                 10/28/15 10:47:41 AM
                                               )(
                                                                   KEITH E. HOTTLE
STATE OF TEXAS, Appellee                       )(     OF APPEALS         Clerk

           MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

       Now comes the State of Texas, Appellee, in the above styled and numbered cause, and

moves this Court grant an extension of time to file Appellee’s Brief, pursuant to Rule 38.6 of

the Texas Rules of Appellant Procedure, and for good cause shows the following:

          1. This case is on appeal from the Second 274th Judicial District Court. The case

              is styled State of Texas v. Robert Rodriguez and the cause number was 13-

              0979-CR-A.

          2. Notice of Appeal was given on 03/16/15.

          3. The clerk’s record was filed on 4/21/15 and the reporter’s record was filed on

              6/22/15.

          4. This is Appellee’s first request for an extension and no previous extensions

              have been granted.

          5. Appellant’s brief was filed September 28, 2015.

          6. Appellee’s Brief is due October 28, 2015.

          7. Appellee’s request a 35 day extension (until December 3rd, 2015). The State of

              Texas asks for 35 days over the traditional 30 days because the 30th day

              (November 28th) falls on the Saturday immediately following Thanksgiving
   and counsel for the State will be in Dallas from November 26th through

   November 29th.

8. Appellee relies on the following facts as good cause for the requested

   extension:

      a. Attorney for appellee is the regular appellant attorney for the

         Guadalupe County Attorney’s Office, but also does some appellate

         work for the Guadalupe County District Attorney’s Office as it

         specifically request by that office. The request was made to this

         attorney on September 29th, 2015.

      b. As of October 2nd, neither the District Attorney’s Office nor the

         Guadalupe County District Clerk had a copy of the reporter’s record.

         Consequently, attorney for appellant had to make a request for the

         record which was received by appellee on Friday October 2nd.

      c. Attorney for appellee is also working on the State’s brief in Elias

         Ramon-Sanchez v. State of Texas 14-15-00163-CR.

      d. In addition, to his appellant duties, attorney for state is also the juvenile

         prosecutor for the Guadalupe County Attorney’s Office, which requires

         regular court appearances, including detention hearings three times a

         week, weekly adjudication/disposition dockets, and bi-weekly drug

         court dockets. In addition, this attorney is preparing for a certification

         and transfer hearing in a capital murder case (In the Matter of L.M., J-
   15-11). That hearing is set for November 20th

e. Attorney for appellee also handles the justice of the peace dockets for

   Justices of the Peace No. 1, 2, and 3, with regular court appears for

   each.

f. WHEREFORE, PREMISES CONSIDERED, Appellee prays that

   this Court this Motion To Extend Time to File Appellee’s Brief, and for

   such other and further relief as the Court may deem appropriate.



                               Respectfully Submitted,




                               Christopher M. Eaton
                               Assistant County Attorney
                               Guadalupe County, Texas
                               211 W. Court St.
                               Seguin, Texas 78155
                               SBN:24048234
                               PHONE:830-303-6130
                               FAX: 830-379-9491
                               CERTIFICATE OF SERVICE

      I certify that on the 28th day of October, 2015, I delivered a true and correct copy

of the foregoing motion was served on opposing counsel Susan Schoon, via email at

sschoon@zslawoffice.com.




                                                _______________________
                                                Christopher M. Eaton
                                                Assistant County Attorney
                                                Guadalupe County, Texas
                                                211 W. Court St.
                                                Seguin, Texas 78155
                                                SBN:24048234
                                                PHONE:830-303-6130
                                                FAX: 830-379-9491